

113 S1915 IS: ReLIEF Act
U.S. Senate
2014-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 1915IN THE SENATE OF THE UNITED STATESJanuary 13, 2014Mr. Flake (for himself and Mr. Johnson of Wisconsin) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo permit health insurance issuers to offer additional plan options to individuals.1.Short titleThis Act may be cited as the
		  Removing Limitations on Insurance Effectiveness and Flexibility Act of 2013 or the ReLIEF Act.2.Authority to offer additional plan options(a)Catastrophic plansNotwithstanding title I of the Patient Protection and Affordable Care Act (Public Law 111–148), a catastrophic plan as described in section 1302(e) of such Act shall be deemed to be a qualified health plan (including for purposes of receiving tax credits under section 36B of the Internal Revenue Code of 1986 and cost-sharing assistance under section 1402 of this Act), except that for purposes of enrollment in such plans, the provisions of paragraph (2) of such section 1302(e) shall not apply.(b)Individual mandateCoverage under a catastrophic plan under subsection (a) shall be deemed to be minimum essential coverage for purposes of section 5000A of the Internal Revenue Code of 1986.